Citation Nr: 1211718	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-36 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1951 to March 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Floridian (RO), which in pertinent part, denied the benefit sought on appeal.   

In the March 2012 written brief presentation, the Veteran's representative, on the Veteran's behalf, raised additional claims for entitlement to service connection as secondary to PTSD, to include arthritis of the ankle, bursitis of the hip, chronic low back pain, colitis, emphysema, gastroesophageal reflux disease, osteoarthritis, and hypertension.  These issues have been raised by the record, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran likely engaged in combat with the enemy; the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran has a diagnosis of PTSD in accordance with § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) is related to his in-service combat stressors.   




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107, 1154(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).   

Since the full benefit is being granted in this case (service connection for PTSD), there can be no prejudice regarding VA's duty to notify or assist the Veteran.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Psychoses are on the list of chronic diseases subject to presumptive service connection; and, the applicable presumptive period is one year.  38 C.F.R. § 3.307(a)(3).  

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition pursuant to 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a recognizable in-service stressor event will vary depending upon whether a veteran engaged in "combat with the enemy".  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  Participation in combat is determined on a case-by-case basis, and it requires that a veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Morgan v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, as long as such testimony is found to be credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

During the pendency of this appeal, the VA law and regulation governing service connection for PTSD have been amended.  Effective July 12, 2010, VA has amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843-133 (July 13, 2010).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for PTSD.  The Veteran contends that he has PTSD as a result of his combat experiences while serving in the Korean Conflict.  The Veteran reported that he came under artillery attack while delivering supplies to the front lines, that he helped to extract the dead, and that he witnessed the horrors of war and its aftermath.   

The record shows that the Veteran has a current diagnosis of PTSD conforming to the DSM-IV criteria.  The Vet Center treatment records and reports show that the Veteran has a diagnosis of PTSD related to his combat experience that satisfies the DSM-IV criteria.  See an April 2004 Vet Center Intake evaluation report and treatment planned, endorsed by the Veteran's treating team, including a clinical therapist and licensed social worker; and Vet Center treatment records starting in April 2004.  These Vet Center records show that the Veteran's PTSD symptomatology is manifested by uncontrolled emotions, increased anger, intrusive thoughts and memories of Korea, nightmares, sleep impairment, flattened affect, inappropriate behavior, impaired judgment, and anxiety.  In an October 2008 correspondence from the Veteran's treating Vet Center therapist, he stated that the Veteran exhibited symptoms that greatly exceeded the criteria for PTSD under DSM-IV, and that his test scores on the Mississippi Combat Scale and the PCL-M also exceeded the minimum scores for a diagnosis of PTSD. The therapist opined that the Veteran suffered from PTSD which was directly related to his service in the Korean Conflict.

The Board observed that there is no indication in the record to doubt the diagnosis of PTSD by the Veteran's treatment team at the Vet Center.  The Vet Center evaluations can be accurately based on the Veteran's reports of his experiences in Vietnam and subsequent post-service history.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (a medical opinion cannot be disregarded solely on the rationale that the medical opinion is based on a history provided by the veteran).  The opinions of the Vet Center's clinical therapist and licensed clinical social worker cannot be discounted merely because they relied on the Veteran's report of his history in formulating their opinions.  See Kowalski v. Nicholson, 19  Vet. App. 171 (2005) (a medical opinion may be rejected if the Board finds that it is based on an incredible history presented by the veteran).  

In addition, while VA mental health treatment records predominately show a diagnosis of vascular dementia secondary to cerebrovascular accident and seizure disorder, there is a more recent diagnosis of PTSD related to combat experiences in Korea.  See VA treatment records starting in January 2011.  Although the January 2011 VA treatment record reflects that the treating VA psychiatrist essentially based his medical conclusion on the findings contained from a private treatment record showing a diagnosis of "PTSD" and the collateral information obtained from the Veteran's son during clinical interview.  The VA psychiatrist noted several times that the Veteran's symptomatology was relayed during the clinical interview through the Veteran's son.  For instance, the Veteran's son informed the VA psychiatrist that the Veteran has recurrent nightmares, mood swings, has crying episodes, avoided expressing his feelings, and incidents of aggressive behavior over the years.  Regardless, the VA psychiatrist found that the clinical evidence supported a diagnosis of PTSD.  Subsequent VA mental health treatment records continue to reflect diagnoses of vascular dementia and PTSD. 

The report of a May 2011 VA psychiatric examination shows the VA examiner diagnosed the Veteran with vascular dementia and PTSD.  It appears that the PTSD diagnosis was solely based on the examiner's review of the medical records showing a history of PTSD, because of inconclusive findings during the clinical evaluation due to the lack of responsiveness from the Veteran.  The VA examiner stated that the Veteran's primary diagnosis was vascular dementia, manifested by decreased memory, concentration, recall, and confusion, and was more severe than his symptomatology due to PTSD. However, at no point did the VA examiner undermine the merits of the previous PTSD diagnosis of record. 

There is no medical evidence of record that rules out the diagnosis of PTSD shown in the VA and Vet Center treatment records.  The remaining questions on appeal are whether the evidence of record supports the Veteran's claimed in-service stressors actually occurred and it establishes a link between the current symptomatology and the claimed in-service stressors.  

The Board turns first to the issue of whether the record shows a confirmed inservice stressor event.  In this regard, the Board first observes that the evidence does not establish that he engaged in combat with the enemy.  The service record showed that the Veteran was a light weapons infantryman in the Marine Corps and served in Service Company, 15th Infantry in Korea from September 9, 1952 to February 4, 1953.  While the service personnel records do show that he served in a combat zone in Korea from September 1952 to November 1952, they do not show that the Veteran was authorized to wear the Combat Action Ribbon or that he received any awards for valor or denoting combat.  There is no independent corroboration of his claimed in-service stressors.  As such, the Board must be determined whether the Veteran's lay statements alone are sufficient to establish the occurrence of such claimed stressors.   

As noted above, in order for a veteran's lay statements to support a claimed inservice stressor event, the alleged stressor must (1) relate to the veteran's fear of hostile military or terrorist activity and (2) a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of  PTSD and that the veteran's symptoms are related to the claimed stressor, and (3) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843-133 (July 13, 2010).

Initially, the Board notes the treating Vet Center therapist observed that the consistently reported during his treatment sessions that he was exposed to hostile fire while delivering supplies to the front lines, that he helped to extract the dead, and that he witnessed the horrors of war and its aftermath.  See October 2008 correspondence from the Vet Center therapist.  In addition, the reports from the VA and Vet Center treatment sessions contain similar findings that show the Veteran reported having flashbacks, nightmares, and intrusive memories of experiences in Korea due to exposure to combat in his vicinity.  See treatment records from Vet Center staring in 2004 and from VA starting 2011.  Although the treating VA psychiatrist's essentially based his medical conclusion on the Veteran's claimed inservice combat stressor as relayed by the Veteran's son, it is apparent that the diagnosis of PTSD was based on the Veteran's fear of hostile military activity while he was stationed in Korea - as exhibited by his intrusive memories and nightmares involving his experiences in Korea. 

In addition, the Veteran's claimed inservice stressor events are likely consistent with the places, types, and circumstances of his service.  The Board notes that the claims folder does not contain any of the Veteran's service personnel records that reflect combat service, but it does should that the Veteran was stationed in an area involved in combat at least from September to November 1952.  Given the Veteran's credible reports that he was exposed to enemy and he witnessed attacks on other soldiers, and his MOS which would place him in close proximity to combat area, the Board finds that his reported stressor events are likely consistent with his service.  

Based on the foregoing evidence, the Board finds that the Veteran's claimed stressors are related to a fear of hostile military or terrorist activity.  In particular, the Veteran's claimed stressors include involvement in events and circumstances that involved actual or threatened death or serious injury to himself and others (including incoming artillery, rocket, mortar, and small arms fire), and his response to such incidents included fear, helplessness, or horror.  Further, his reported stressor events are consistent with the places, types, and circumstances of the Veteran's service while he was stationed in Korea.  Therefore, the Board concludes that the Veteran's lay testimony alone is sufficient to establish the occurrence of his claimed in-service stressors under the amended version of 38 C.F.R. § 3.304(f)(3). 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).

Furthermore, as noted above, the treating Vet Center therapy and VA psychiatrist have diagnosed the Veteran with PTSD based on these claimed in-service stressors.  The Veteran's PTSD symptoms have been medically linked to his inservice stressor events.  The Board acknowledges that the May 2011 VA examiner stated that he could not provide a medical opinion on whether the Veteran's PTSD was related to his military service without resorting to mere speculation because the severity of the Veteran's vascular dementia precluded an accurate assessment of the Veteran's PTSD.  Regardless, there is no medical evidence against a link between the Veteran's diagnosis and his military service. 

In summary, the evidence demonstrates the Veteran has a current PTSD diagnosis, his in-service stressors are based on fear of hostile military or terrorist activity and they are consistent with his service, and there is a medical link between his current PTSD symptoms and such in- service stressors.  As such, service connection is warranted for PTSD.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  

As a side note, the Board observes that the award for service connection for PTSD is made subject to the applicable regulatory provisions governing payment of monetary awards.  When it is possible to separate the effects of the service connected condition (PTSD) versus a nonservice connected condition (vascular dementia), those signs and symptoms cannot be attributed to the service connected disability.  See Mittleider v. West, 11 Vet. App. 181  (1998).


ORDER

Service connection for PTSD is granted, subject to the applicable regulatory provisions governing payment of monetary awards.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


